Citation Nr: 1105180	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than October 10, 2007, 
for the grant of special monthly compensation at the level of R2.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an effective date earlier than 
October 10, 2007, for the grant of special monthly compensation 
at the level of R2.

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect 
to effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the date 
of receipt of the application thereof."  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by 
regulation that provides that the effective date for an award of 
increased compensation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2010).  

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2) (West 2002); Dalton v. 
Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2010); 
VAOPGCPREC 12-98 (1998).  

Under 38 C.F.R. § 3.157(b)(1) a medical report will only be 
considered an informal claim "when such report[ ] relate[s] to 
examination or treatment of a disability for which service-
connection has previously been established."  38 C.F.R. 
§ 3.157(b)(1); see Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993) (stating "[i]n the instant case, there has not been a 
prior allowance or disallowance of a formal claim for 
compensation or pension.  Therefore, the Veteran's 
hospitalization report could not be accepted as an informal claim 
under 38 C.F.R. § 3.157.").  MacPhee v. Nicholson, 459 F.3d 
1323, 1328 (Fed. Cir. 2006).

Review of the claims file reveals that the Veteran receives 
treatment from the VA.  The rating decision on appeal indicates 
that the Veteran's outpatient treatment records at the VA Medical 
Center in Tampa, Florida, were reviewed electronically.  In 
addition, the statement of the case reveals that Virtual VA 
records were reviewed and considered.  However, review of the 
claims file does not reveal any VA treatment records dated 
subsequent to December 2000.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  See 
38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court 
held that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  As the Veteran's VA 
treatment records, particularly those dated since December 2000, 
are pertinent to this appeal, attempts must be made to obtain and 
associate with the claims file all outstanding VA treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA medical records 
pertaining to the Veteran, in particular 
the records dated since December 2000.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his attorney a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

